      Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 1 of 18
Attachment C: CV of C. J. Abraham

                                         DR. C. J. ABRAHAM
                          PHD, JD, PE, DFE, CPC, FRSC, DEE, IH, FTI, BCFE, DCEE, CCHE, CCHEM
                                                    3 BAKER HILL ROAD
                                              GREAT NECK, NEW YORK 11023
                                        TEL 516-482-5374 - 516-974-7565 CELL
                                                 CJABRAHAM1@AOL.COM
                                                CJABRAHAM1@GMAIL.COM
                                              WWW.SCIENTIFICADVISORY.COM



CERTIFICATIONS
➢ P. E. - Licensed Professional (Safety Engineer, CA)
➢ P.E. - Licensed Professional Engineer (State of Mississippi)
➢ DFE, Board Certified Diplomat in Forensic Engineering, The National Academy of Forensic
   Engineers, (Senior Member)
➢ National Society of Professional Engineers-Member
➢ New York State Society of Professional Engineers-Member
➢ Queens Chapter, Society of Professional Engineers-Member
➢ CPC, CChE - Certified Professional Chemist & Chem. Engineer (National Inst. of Chemists &
   Chemical Engineers)
➢ FRSC, CChem - Chartered Chemist and Fellow (Royal Institute of Chemistry, London, England)
➢ LFAIC-Life Fellow, The American Institute of Chemists
➢ DEE, Board Certified Environmental Engineer (American Academy of Environmental Engineers
   and Scientists)-Life Member
➢ IH, Board Certified Industrial Hygienist (American Academy of Environmental Engineers)
➢ FTI, Ctext-Fellow, The Textile Institute (Manchester, England)
➢ BCEE - Board Certified Environmental Engineer
➢ BCFE - Board Certified Forensic Examiner
➢ Certified - Arson Detection by the Federal Bureau of Alcohol, Tobacco and Firearms (U.S. Dept.
   of the Treasury)
➢ Certified - Chemical Engineer, Senior Member: #0118-003-3, The American Institute of
   Chemical Engineers
➢ Certified by The Steel Erectors Association of America in Connector Safety (OSHA Subpart R
   1926.761(c)(2)) and Fall Hazards Safety (OSHA Subpart R 1926.761(b))
➢ Certified - Warnings & Instructions Specialist (University of Wisconsin-Madison, College of
   Engineering-1988)
➢ Certified in Motorcycle & Motor Scooter Safety and Operation
➢ Licensed Fire Safety Examiner - Arson Investigation and Prevention Unit, Virgin Islands Fire
   Service, Department of Licensing and Consumer Affairs
➢ Fellow - American College of Forensic Examiners
➢ Permanent Certification, University of the State of New York - Chem., Physics, Math, Gen.
   Science
➢ Board Certified Forensic Examiner in Chemistry and Chemical Engineering (American Board of
   Forensic Examiners)
➢ Board Certified Forensic Examiner in Safety Engineering and Design (American Board of
   Forensic Examiners)
➢ Board Certified Forensic Examiner in Fires and Explosions (American Board of Forensic
   Examiners)
➢ Board Certified Forensic Examiner in Industrial Hygiene (American Board of Forensic Examiners)
➢ Board Certified Forensic Examiner in Sports Safety (American Board of Forensic Examiners)
➢ Fellow of the Board—American Board of Forensic Examiners


                                                                                                   13
        Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 2 of 18
➢ Diplomat in Forensic Engineering—American Board of Forensic Engineering and Technology
  (Lifetime)
➢ Professional Member - American Society of Safety Engineers
➢ Senior Grade - Systems Safety Society
➢ MS, PhD, DSc, JD
➢ Certified-Safety and Field Management Consultant, US Virgin Islands; License No: 1-31246-1L,
  Business No: 31246
➢ Technical Director-Risk Analysis & Safety, Amateur Athletic Union (AAU) Men and Women’s
  Basketball (Former)
➢ Certification-Measurement in Residual Strains in Transparent and Translucent Materials,
  Strainoptic Technologies, Inc.: April 23, 1987
➢ Certification - University of Wisconsin-Madison, College of Engineering: Product Safety and
  Liability: The Roll of Warnings: March 22-23, 1988 (Graduate Credit/Certification).
➢ Certification in Fires and Arson Accelerant Detection by the Bureau of
  Alcohol/Tobacco/Firearms, Sponsored by the Northeastern Association of Forensic Scientists
  and the Suffolk County Crime Laboratory, October 14-18,1991.

AREAS OF EXPERTISE (Technical)
➢ Experience in new product development, manufacturing, packaging, standards, warnings and
   instructions.
➢ Extensive experience in the identification, elimination and control of hazards to people and property. This
   includes the development, establishment, manufacturing, construction, assembly, testing, operation,
   training and procedures including manuals, environmental engineering and industrial hygiene, warnings &
   instructions for consumer and industrial products.
➢ Authority in the fields of products liability, OSHA, Labor Law (Industrial Code), architectural safety,
   safety engineering and construction accidents.
➢ Lectured and taught at various universities in the United States and Europe.
➢ Evaluated the cause of many brain injuries as a result of accidents nationally and internationally.
➢ Published and presented papers in the areas of fires, explosions (gas, bottle, battery), plastics,
   toxic torts, flammable fabrics, safety engineering and design, sports safety, household and
   industrial product safety, industrial equipment, warnings and instructions for both industrial and
   consumer products.
➢ Patentee of many products, including protective headgear (face mask used in football - licensed to
   Riddell), enhancement of energy absorption for protective headgear and equipment, safety shields for
   batteries, insulation materials used on missiles, household products, and non-toxic insect repellents
   worldwide. Copyright Registrations in the areas of battery warnings and instructions, toxic materials,
   household products and insect repellents.
➢ Experienced in animal and human health products, new product development, EPA, product data
   specifications, testing and analysis.
➢ Diplomate-American Board of Forensic Examiners in Safety & Safety Engineering.
➢ Member (former) of the Advisory Board -World Congress on Industrial, Technical, and High-
   Performance Textiles (Great Britain); former member of the Advisory Board - American Board of
   Engineering and Technology (USA).
➢ Member, Architectural Review Board, Village of Great Neck, Great Neck, NY.
➢ Member-ISO/TC 181/SC: Safety of Toys.
➢ Member of the ASTM, (1964-present).
➢ Over 100 publications and presentations.
➢ Patentee of products produced and used throughout the world (over 47).
➢ Consulted to ABC and CBS News, Eyewitness News (ABC), USA Today and the Discovery Channel.
➢ Consulted to the Department of Agriculture (Bureau of Mines).
➢ Consulted to the National Highway Traffic Safety Administration (NHTSA).

                                                                                                   14
        Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 3 of 18
➢   Consulted to the Department of Labor (OSHA).
➢   Consulted to NIOSH (National Institute for Occupational Safety and Health).
➢   Consultant on Warnings & Instructions to the Unified Abrasives Manufacturer’s Association.
➢   Consultant to Microsoft-Kinesiology Studies, Human Movements and Muscle Activity Impacts,
    Warnings and Instructions
➢   Consulted to Wave Loch, Inc. (manufacturer of the Flow Rider)
➢   Consulted to Hudson Bay stores, Canada in risk assessment and human factors.
➢   Consulted to Home Depot in risk assessment and human factors.
➢   Consulted to Big Lots Stores, Inc. on display safety.
➢   Consulted to the American Textile Company (warnings & instructions).
➢   Consulted to Estwing Manufacturing Co. (warnings and instructions).
➢   Consulted to the Long Island Railroad
➢   Consulted to the New York Transit
➢   Consulted to the Queensborough Bridge Authority
➢   Consultant for the Kaprun fire disaster case (Austria)
➢   Consultant to Intamin AG (Switzerland-roller coasters)
➢   Consulted to Family Dollar Stores (safety of products)
➢   Consulted to Northern Lights (mfg. of fitness equipment – safety engineering & design)
➢   Consulted to Sherwin Williams
➢   Consulted to Walter Kidde (fire extinguishers)
➢   Consulted to Kohl’s Department Stores (retail displays and safety)
➢   Consulted to Bed Bath & Beyond, Inc. (retail displays and safety)
➢   Consulted to The Thompson’s Company-Water Seal Product
➢   Consulted to The London Hotel, NYC, ADA (American Disability Act) evaluation
➢   Consulted to Reliable Bakery (Brooklyn) - Safety & OSHA
➢   Consulted to US Department of Justice, Eastern District of New York
➢   Consultant to Win Win Printing, Inc. – OSHA compliance and employee training
➢   Consulted to Hamaco Industries Corporation. A Japanese manufacturer of material handling
    equipment such as mechanical and electric lift tables. Preparation of warnings and instructions
    for lifts and creations of warnings and instructions for service and user manuals
➢   Consulted to CBS TV News, New York on 10-15-2013. Analysis of the safety protocol related to
    retail stores and stacking helves with merchandise. (televised 10-31-13, 11 p.m.)
➢   Consulted to Tylo Helo (Tylӧ AB), the largest sauna (dry and steam) company in the world
➢   Consulted to EBRU TV: Fresh Outlook, 05-17-14, Soma, Turkey (Mine Explosion in Turkey)
➢   Consulted to Transpo Industries, Inc.
➢   Consulted to Landscape Forms, Inc.
➢   Consulted to the Office of the United States Attorney
➢   Consulted to Tuff Stuff Fitness Equipment, Inc.
➢   Consulted to City of San Diego, CA (Playground safety)
➢   Consulted to Blue World Pools
➢   Consulted on the Vortex amusement ride accident at the North Carolina Fair (10-24-2013)
➢   Consulted to the City of Fort Lauderdale, Florida School District on Sports Injuries
➢   Consulted to the California Department of Transportation (Highway railing systems)
➢   Consulted on the cause of iPhones catching on fire, leaking, and exploding
➢   Consulted to the New York City School Construction Authority
➢   Consulted to the New York City Department of Education, City of New York, and the New York City
    Board of Education
➢   Consulted to Bed Bath & Beyond-Retail Displays

PROFESSIONAL EXPERIENCE (Sports & Recreation)
➢ Diplomat-American Board of Forensic Examiners in Sports and Recreational Safety

                                                                                                 15
        Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 4 of 18
➢ Former Director of Sports, Recreation & the Athletics Division of Inter-City Testing & Consulting
  Corporation for twenty-eight years.
➢ Experienced in the identification, elimination, and control of hazards in recreation facilities, parks
  and school environments.
➢ Directly involved with sports & recreation safety standards, safety and design analysis of
  protective equipment, consumer products, warnings and instructions.
➢ Evaluated and tested every type of protective headgear in contact and collision sports.
➢ Consulted on a large number of brain injury cases in contact and collision sports and have made
  presentations at national and international conventions in the area of concussive and sub-
  concussive brain injuries.
➢ Member of the Executive Committee and consultant in the area of engineering and human factors
  to the Hockey Equipment Certification Council (HECC) (1980-1998)
➢ U.S. Delegate-International Standards Organization (ISO) (1988-1998)
➢ Member Safety & Protective Equipment Committee (SPEC) of USA Hockey (1996-2008)
➢ Member of the ASTM, (1964-present).
➢ Inventor of the Bio-Lite football facemask licensed to Riddell
➢ Inventor of the ForceField FF Headband (www.forcefieldheadbands.com)
➢ USPTA-certified tennis instructor (United States Professional Tennis Association)
➢ Creator of warnings and instructions for many sports products
➢ Consulted to municipalities on park & recreation facilities, and Set Makers, Inc., the manufacturer
  of recreation facilities for Burger King and McDonald’s restaurants.
➢ Technical Director-Risk Analysis & Safety, Amateur Athletic Union (AAU) Men and Women’s
  Basketball
➢ Consulted to Lobster, Inc. on safety and warnings (High speed tennis machine)
➢ Consulted to various municipalities on park, recreation safety and swimming pools relating to the
  designs of the activities including, but not limited to, general and hands-on supervision for
  challenged, handicapped and special needs children
➢ Tested and evaluated every type of protective sports head gear
➢ Consultant to Microsoft-Kinesiology Studies, Human Movements and Muscle Activity Impacts,
  Warnings and Instructions
➢ Consulted to Wave Loch, Inc. (manufacturer of the Flow Rider)
➢ Consultant to Intamin AG (Switzerland-roller coasters);
➢ Consulted to Northern Lights (mfg. of fitness equipment – safety engineering & design)
➢ Consulted to ABC and CBS on Amusement Park accidents
➢ Consulted on safety of activities on amusement parks including water parks (Splish Splash,
  Suffolk County, NY, Coney Island, Six Flags and Disney World)
➢ Consulted on cruise lines with safety of their recreational activities and exercise equipment
➢ Consulted to Chuck E Cheese on the safety of their amusement facility
➢ Consulted to ABC affiliates, KGTV News, in West Palm Beach, Florida and San Diego, California
  on the Safety of Playgrounds and Playground Activities
  http://www.10news.com/news/investigations/safety-consultant-finds-various-problems-at-san-
  diego-public-parks and http://www.10news.com/news/investigations/10news-report-spurs-
  changes-at-san-diego-public-parks
➢ Consulted on cases involving amusement parks, roller coasters, tennis pitching machines, exercise
  machines, recreational facilities for McDonalds and Burger King, lazar facilities, residential
  playgrounds, safety in indoor and outdoor basketball courts, bleacher safety, natural versus
  synthetic surfaces, headgear for sports, baseball base design, golf carts, ice hockey facilities, cruise
  line recreational activities (i.e. wave runners, track and exercise equipment), and many others.
➢ Consulted to City of San Diego, CA (Playground safety)
➢ Consulted on the Vortex amusement ride accident at the North Carolina Fair (10-24-2013)
➢ Consulted to the City of Fort Lauderdale, Florida School District on Sports Injuries

                                                                                                       16
        Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 5 of 18
➢ Consulted to the Salvation Army (Wooden Surfaced Skating Rinks)
➢ Consulted on trampoline park accidents throughout the United States involving trampoline and
  foam Over 45 years of experience in creating, reviewing and critiquing waivers, disclosures,
  disclaimers, warnings and instructions for a variety of products including, but not limited to:
  sports, recreational activities; household, commercial and industrial products.

                      QUALIFICATIONS AS A SAFETY SPECIALIST
   a. Certified Safety Engineer

   b. Licensed Professional Engineer with a specialty in Safety Engineering and Design (P.E.)

   c. Fellow in the American College of Forensic Examiners

   d. Board Certified Forensic Examiner in Safety Engineering and Design

   e. Senior Grade and Diplomat in Forensic Engineering (DFE)

   f.   Professional Member of the American Society of Safety Engineers

   g. Senior Grade Level in the Safety System Society

   h. Member of the ASTM from 1964 to the present time involved directly in the creation of safety
      standards for all types of pedestrian walkways, stairs, etc.

   i.   Board Certified as an Environmental Engineer and a Board-Certified Industrial Hygienist

   j.   Specialist in ADA requirements

   k. Certified in Warnings and Instructions

   l.   Over 45-years of experience in building codes and construction

   m. Consulted for OSHA and NIOSH in the past on safety issues involving safety in walkways and
      stairs.

   n. US Delegates for thirteen years to the International Standards Organization creating
      international safety standards.

   o. Board Certified Forensic Examiner in Safety Engineering and Design (American Board of
      Forensic Examiners)

   p. Senior Classification-Systems Safety Society

   q. Certified-Safety and Field Management Consultant, US Virgin Islands; License No: 1-31246-1L,
      Business No: 31246

   r.   Consulted to the Department of Labor (OSHA) in Safety.


                                                                                                    17
     Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 6 of 18
s. Consulted to NIOSH (National Institute for Occupational Safety and Health).

t.   Consultant to Microsoft-Kinesiology Studies, Human Movements and Muscle Activity
     Impacts, Warnings and Instructions

u. Consulted to Transpo Industries, Inc.

v. Consulted to Blue World Pools

w. Diplomat-American Board of Forensic Examiners in Sports and Recreational Safety

x. Over 45 years of experience in evaluating, testing and consulting on every type of walking
   surface with reference to safety and the coefficient of friction (slipperiness).

y. Presented seminars to the graduating class of mechanical engineers at Columbia University
   School of Mechanical Engineering covering subjects relating to safety and design.

z. Consulted to CBS News ABC News, and Eye Witness News, the Department of Agriculture,
   National Highway and Traffic Safety Administration and OSHA in the area of safety and safety
   engineering. I have also consulted to the National Institute of Occupational Safety and Health
   (NIOSH), the research arm of OSHA.

aa. Diplomate in the American Board of Forensic Examiners

bb. Formerly a member of the Architectural Board in the Village of Great Neck, Great Neck, New York
    for 12 years and was directly involved in the examination and approval process of the
    architectural design of both residential and commercial buildings, relating to local, state and
    national codes.

                              Experience in Head & Brain Injuries
1. Extensive experience in the impact and dissipation of forces to the head and brain.
2. Experience extends over 49 years in sub-concussive and concussive brain injuries to children
    and adults in contact and collision sports.
3. Over 49 years of training and experience in sub-concussive and concussive brain injuries to
    children and adults involved in slip, trips and falls and other types of personal injuries.
4. Former experience as one of three delegates to the ISO (International Standards Organization)
    with 15 other countries that created safety standards for protective helmets in the sport of
    hockey worldwide.
5. Former guest speaker to a large number of national conventions involving head and brain
    injuries in sports.
6. Has presented scientific papers at international and national technical meetings involving
    concussions and sub-concussive brain injuries.
7. Sole author of several peer reviewed articles on concussive brain injuries.
8. Inventor and provider of the leading protective headgear used in soccer, basketball,
    cheerleading, curling, Veteran’s hospitals for the traumatically brain injured veterans, for
    seniors prone to falling in nursing homes, for seniors prone to falling, dwarfs and young
    children learning to walk, children in playgrounds, challenged and handicapped children, and
    many more applications.
9. Consults on one or more brain injury accidents per week over the last 10+ years.
10. Member of the ASTM (American Society for Testing and Materials) from 1964 to the present
    time creating safety standards for every type of contact and collision sport.
                                                                                                    18
        Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 7 of 18
   11. Observed a number of autopsies in which head and brain injuries were involved with the
       demise of the individual.
   12. Directly involved with the creation of every safety standard relating to protective headgear
       used in both contact and collision sports and every type of recreational activity involving the
       use of headgear.

                                   PROFESSIONAL ASSOCIATIONS
- Member of the Human Factors and Ergonomics Society
- National Society of Professional Engineers
- New York State Society of Professional Engineers
- Queens Chapter, Society of Professional Engineers
- The National Academy of Forensic Engineers
- American Academy of Environmental Engineers, Diplomate
- American Industrial Hygiene Association (Full Membership)
- Royal Society of Chemistry (London), Fellow
- The Textile Institute, Fellow (Manchester, England)
- National Fire Protection Association
- American Society of Civil Engineers
- Human Factors and Ergonomics Society
- American Society of Safety Engineers (Professional Member)
- Systems Safety Society - Senior Grade
- American Society of Safety Professionals (ASSP), Long Island Section
- Standards Engineering Society
- American National Standards Institute (ANSI)
- Society of Automotive Engineers
- American Chemical Society (over 50 years)
- The American Institute of Chemical Engineers (Senior Member)
- Society of Plastics Engineers
- American Association of Textile Chemists and Colorists (AATCC)
- Human Factors and Ergonomics Society
- American Society of Mechanical Engineers (9073529)
- International Code Council
- American Society for Testing and Materials: ASTM (1964- to present)
 C-8 Refractories                                        E-7 Non-destructive Testing
 C-14 Glass & Glass Products                             E-15 Analysis & Testing of Industrial
 C-01 Cement                                             Chemicals
 D-1 Paint, Varnish, Lacquer & Related                   E-17 Skid Resistance
 Products                                                E-20      Temperature       Measurement,
 D-9 Electrical Insulating Materials                    Chemicals
 D-12 Soaps & Other Detergents                           E-27 Hazard Potential of Chemicals
 D-13 Textiles                                           E-30 Forensic Sciences
 D-13.52 Flammability                                    E-34 Occupational Health & Safety Aspects of
 D-14 Adhesives                                          Materials, Physical & Biological Agents
 D-19 Water                                              E-28 Mechanical Testing
 D-20 Plastics                                           F-8 Sports Equipment & Facilities
 D-21 Polishes                                           F-9 Tires
 D-26 Halogenated Organic Solvents                       F-13 Safety & Traction of Footwear
 D-30 High Modulus Fibers and their                      F-15 Consumer Product Safety
 Composites                                              F-23 Protective Clothing
 E-5 Fire Tests of Materials and                         F-27 Snow Skiing
Construction                                             F-08 on Sports Equipment and Facilities
                                                                                                         19
          Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 8 of 18
 F08-Main Committee                                F08-56 Facilities-Baseball and Softball
 F08-10 Bicycles                                   F08-57 Eye Safety for Sports
 F08-11 In-Line Skating                            F08-61 Ice Hockey Rinks
 F08-12 Wrestling and Gymnastics                   F08-63 Playground Surfacing Systems
 F08-13 Fencing Equipment                          F08-64 Natural Playing Surfaces
 F08-15 Ice Hockey                                 F08-65 Artificial Turf Systems
 F08-16 Archery Products                           F2374- Standard Practice for Design,
 F08-17     Trampolines     and      Related       Manufacture, Operation, and
Equipment                                          Maintenance of Inflatable Amusement
 F08-18 Golf Clubs and Shafts                      Devices
 F08-19 Bicycle Accessories                        F24 on Amusement Rides and Devices
 F08-21 Climbing and Mountaineering                F24-10 Test Methods
 F08-22 Camping Equipment                          F24-20 Specifications and Terminology
 F08-23 Tennis Courts and Running Tracks           F24-24 Design and Manufacture
 F08-24 Paintball and Equipment                    F24-30 Maintenance and Inspection
 F08-25 Residential Basketball Equipment           F24-40 Operations
 F08-26 Baseball and Softball                      F24-60 Special Rides & Attractions
 F08-30 Fitness Products                           F15- Consumer Products
 F08-51 Medical Aspects and Biomechanics           F15- Aquatic Play Equipment
 F08-52 Playing Surfaces and Facilities            F15-29 Public Playground Equipment
 F08-52.1 Task Group Playground Surfacing          F15-36 Soft Contained Play Equipment
 F08-53 Headgear and Helmets                       F15-44 Play Equipment for Children Under
 F08-54 Athletic Footwear                          Two
 F08-55 Body Padding

EXPERIENCE IN THE AREAS OF FIRES AND EXPLOSIONS
    1.    Kaprun fire disaster case in Austria       23. Exploding automobile batteries
    2.    Coal barbeque starter                      24. iPhones, cell phones leaking, catching
    3.    Cigarette lighters                               on fire and explosions
    4.    Paint thinners                             25.   Fireworks
    5.    Flammable sprays                           26.   Fireworks manufacturing facility
    6.    Hair sprays                                27.   Gasoline tanks explosions
    7.    Hair treatment                             28.   Gasoline containers
    8.    Flammable fabrics                          29.   Propane tank explosions (pool heater
    9.    Automobile battery explosions                    and household use)
    10.   Gasoline fires and explosions              30.   Chemical tanker explosions
    11.   Dust explosions                            31.   Power plant explosions
    12.   Spontaneous combustion cases               32.   Ship explosions
    13.   Gas tank explosions                        33.   House explosion due to natural gas
    14.   Propane tank- truck supply fires                 leaking from supply pipes from street
    15.   Vapor explosions from varnishes,                 to basement
          paints, floor finishers                    34.   Static electricity discharge- fires and
    16.   Total release sprays                             explosions
    17.   55-gallon drums/cutting them in ½          35.   High voltage discharge
          explosions filled with explosive vapor     36.   Household product fires
    18.   Exploding automobile tires with            37.   Natural gas leaks- fires and explosions
          temporary isopropane/butane                38.   Trailer home fires and explosions
    19.   Aerosols - flash back                      39.   Deflagration of plastic containers
    20.   Paints                                           containing flammable liquids
    21.   Dept. of Agriculture Bureau of Mines       40.   Mobile phone and iPad lithium battery
    22.   Spontaneous combustion                           explosions

                                                                                                20
        Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 9 of 18



PATENTS
   1. High temperature carbonaceous and siliceous materials in aerospace fields assigned to
       corporations; dental and medical fields-assigned to corporations, industrial formulations
       for air and water pollution fields-assigned to corporations; polymers and novel adhesives-
       assigned to corporations; formulations for cleaning - industrial and consumer applications-
       assigned to corporations; glass and coating formulations-assigned to corporations.
   2. Head Gear in Sports – C. J. Abraham, U.S. Patent No. 4,342,122, August 3, 1982. (Licensed
       to Riddell - BIOLITE face masks, a new generation of protective equipment).
   3. Flexible Face Mask Improvement – C. J. Abraham, U.S. Patent No. 4,631,758, dated
       December 30, 1986.
   4. Storage Battery Having a Protective Shield – C. J. Abraham, U.S. Patent 4,699,855 granted
       June 1987; issued Oct0ber 13, 1987
   5. Storage Battery Having a Protective Shield, C. J. Abraham, Canadian Patent, issued May
       14, 1991, No. 1284174.
   6. Storage Battery Having a Protective Shield, C. J. Abraham, Japanese Patent Application
       No. 60888/1987
   7. Storage Battery Having a Protective Shield – Improvement, C. J. Abraham, U.S. Patent No.
       4,770,958, September 13, 1988.
   8. Storage Battery Having a Protective Shield, C. J. Abraham, West German Patent
       Application No. P38 04 447.1.
   9. Protective Shield for Battery, C. J. Abraham, Great Britain Patent No. 2208032, dated May
       31, 1988
   10. Protective Shield for Battery, C. J. Abraham, Italian Patent Application, No. 67503-A/88
   11. Protective Shield for Battery, C. J. Abraham, French Patent Application No. 88 10747
   12. Storage Battery Having a Storage Battery Having a Protective Shield - Deflectable Battery
       Shield, U.S. Patent No. 4,952,468, August 28, 1990
   13. Storage Battery Having a Protective Shield for Battery, C. J. Abraham, Spanish Patent No.
       2,021,505, March 21, 1992
   14. Storage Battery Having a Protective Shield for Battery, C. J. Abraham, British Patent,
       issued September 7, 1989, No. 2,235,085
   15. Storage Battery Having a Protective Shield Italian Patent Application 68583-A/89.
   16. Storage Battery Having a Protective Shield, French Patent Application No. 89
       17442/140644.
   17. Storage Battery Having a Protective Shield, West German Patent Application No.
       A228P102.
   18. Flame Retardants for Linseed Oil: Formulations and Applications - C. J. Abraham, et al. U.S.
       Patent. 5,540,762, issued July 30, 1996.
   19. Non-Toxic Animal Repellent: C. J. Abraham, U.S. Patent 5,554,377, September 10, 1999.
   20. Apparatus for Enhancing Absorption and Dissipation of Impact Forces for All Protective
       Headgear: C. J. Abraham, U.S. Patent 6,272,692, Aug. 14, 2001.
   21. Fog-Free Protective Glasses, Goggles, and Non-Protective Glasses: C. J. Abraham. U.S.
       Patent applied for in June 2001.

                                                                                                      21
   Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 10 of 18



22. Enhanced Impact and Energy Absorbing Product for Footwear, Protective Equipment,
    Floors, Boards, Walls, And Other Surfaces, U. S. Patent applied for in November 2001.
23. Enhanced Impact and Energy Absorbing Product for Footwear, Protective Equipment,
    Floors, Boards, Walls, And Other Surfaces", U. S. Patent applied for in May 2002.
24. Animal Repellent, U.S. Patent 5,554,377, September 10, 1996.
25. Self-Locking Adjustable Bracelet, U.S. Patent 5,603,231, February 18, 1997.
26. Self-Locking Breakaway Band, U.S. Patent 5,657,645, July 19, 1997.
27. Solid and Liquid Compositions for Dispersion of Insect Repellent Based On DEET, U.S.
    Patent No.: 2,738,862, April 14, 1998.
28. Insect Repellent Candle and Method of Making Same, U.S. Patent No.: 5,854,284,
    December 29, 1998.
29. Apparatus for Enhancing Absorption and Dissipation of Impact Forces for All Helmets and
    Protective Equipment, filed February 21,2001,
30. Impact and Energy Absorbing Product for Helmets and Protective Gear (filed September 7,
    2001 Appl. No. 09/949,237), C. J. Abraham, US Patent No.: 6,378,140, April 30, 2002.
31. Apparatus for Enhancing Absorption and Dissipation of Impact Forces for All Protective
    Headgear (filed January 4, 2001 Appl. No. 09/754/472), C. J. Abraham, US Patent No.:
    6,272,692, August 14, 2001.
32. Apparatus for Enhancing Absorption and Dissipation of Impact Forces for All Helmets and
    Protective Equipment for All Helmets and Protective Equipment, (filed August 22, 2002
    Appl. No. 10/225,866), C. J. Abraham, U.S. Patent No.: 6,282,724, September 4, 2001.
33. Impact and Energy Absorbing Product for Floors, Walks, And Other Flat Surfaces, C. J.
    Abraham, Filed October 12, 2001, U.S. Patent 6,598,36,5 July 29, 2003.
34. Apparatus for Enhancing Absorption and Dissipation of Impact Forces for Sweatbands
    Used in Connection with Helmets (filed June 10, 2003 Appl. No. 10/457,856), C. J.
    Abraham, U.S. Patent No.: 6,978,487, December 27, 2005.
35. Apparatus for Enhancing Absorption and Dissipation of Impact Forces for Sweatbands
    (filed August 22, 2002 Appl. No. 10/225,866), C. J. Abraham, U. S. Patent No.: 6,675,395,
    Jan.13, 2004.
36. Apparatus for Enhancing Absorption and Dissipation of Impact Forces for Sweatbands
    (filed November 17, 2005 Appl. No. 11/281,073, published March 30, 2006) C. J. Abraham,
    U.S. Patent No.: 7,234,174 issued June 26, 2007 (Continuation-in-Part claiming the benefit
    of the filing date of the August 22, 2002 non-provisional patent application No.
    10/225,866).
37. Impact and Energy Absorbing Mouth Guard, C. J. Abraham, Applied for U.S. Patent
    December 12, 2002. Publication No. US-2004-0112389-A-1, 6/17/2004.
38. Fog-Free Protective Glasses, Goggles, And Non-Protective Glasses, C. J. Abraham, Filed
    January 2, 2001, U. S. Patent 6,450,639 September 17, 2002.
39. Apparatus for Enhancing Absorption and Dissipation of Impact Forces for Sweatbands
    Used in Connection with Helmets, C. J. Abraham; Application No. 10-457856, Notice of
    Allowance, August 8, 2005.


                                                                                                 22
      Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 11 of 18



40. Apparatus for Absorbing and Dissipating Forces for Sweatbands, International Patent
    applied for, September 2005. Patent applications in Italy, England, Canada, South Africa
    and Australia (C. J. Abraham)
41. Focus Enhancing Blinders, C. J. Abraham, U.S. patent 7,322,693, January 29, 2008.
42. Registration Certificate No.: 2008/03600 covering APPARATUS FOR ENHANCING
    ABSORPTION AND DISSIPATION OF IMPACT FORCES FOR SWEATBANDS (South Africa):
    Accepted and issued on February 25, 2009.
43. Apparatus for Enhancing Absorption and Dissipation of Impact Forces for Sweatbands
    PCT/US2005/034267 (pending) C.J. Abraham.
44. Apparatus for Enhancing Absorption and Dissipation of Impact Forces for Sweatbands South
    Africa Patent No.: 2008/03600 C. J. Abraham
45. Universal Chest and Breast Protector, C. J. Abraham, U.S. and International Patent applied for,
    August 2015.
46. Protective Headgear for Insertion within a Helmet, C. J. Abraham Provisional Patent
    Application, February 8, 2016, 62/292,601
47. Universal Protective Headgear, C.J. Abraham, U.S. Patent Application Publication No.:
    2016/0286888 A1, October 6, 2016; U.S. Patent 10,383,386 August 20, 2019

                                 PRESENTATIONS AND PUBLICATIONS
      ➢ Peer reviewer of manuscripts for the American Society for Testing & Materials
          (ASTM) 1991-Present
      ➢ Peer reviewer of manuscripts for the Journal of Forensic Examiners, 1994-Present
      ➢ Peer reviewer of manuscripts for Inter Science Publishers: Int. J. of Entrepreneurial
          Venturing (IJEV)
      ➢ Numerous papers written and/or presented during 1961-1965 under confidential
          and/or secret clearance in areas of ablation, insulation, material evaluation, fiber
          analysis in hyper-thermal environments.
1.    A Survey of Insulation Materials, by C. J. Abraham, R. L. Keller and A. A. Stenersen, Report No.
      339, Aerojet Corporation, August, 1961.
2.    Evaluation of specific DuPont Research Fiber Reinforcing Agents, C. J. Abraham and A. A.
      Stenersen, Report No.MF-525; Aerojet General Corporation, November, 1963.
3.    The Treatment & Analysis of Power Plant Operations, by C. J. Abraham, Engineering Society of
      Power Plant Engineers, Suffolk County, 1967.
4.    Chemical Defense of Drugs and Narcotics, by C. J. Abraham, Suffolk County Criminal Bar
      Assoc., 9/74.
5.    Forensic Evaluation and Defense, by C. J. Abraham, Suffolk County Criminal Bar Assoc., 1975.
6.    Used of Experts in Forensic Sciences, C. J. Abraham, Queens County Criminal Bar Assoc., Jan.
      1976.
7.    Adaptation of Testing Standards to Practical Requirements, C. J. Abraham & F.L. Ryder, Nat'l
      Symposium on Technical Standards in Products Liability Litigation, American Society for
      Testing & Materials, Toronto, Canada, May 5, 1977.
8.    Hazards Relating to Hospital Procedures and Standards of Care, by C. J. Abraham & F.L. Ryder,
      ibid.
9.    Safety Design in Plastic Sports Equipment, by C. J. Abraham & F.L. Ryder, Nat'l Technical
      Conference on Safety and Health with Plastics, Denver, CO., November 8, 1977.
10.   Product Liability and Negligence Within the Hospital Environment, by C. J. Abraham, Nassau
      Bar Assoc. June, 1978.


                                                                                                    23
      Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 12 of 18



11. The Law and Use of Videotaping Depositions, by C. J. Abraham, NY State Trial Lawyers Assoc.,
      NYC, October 1978.
12.   An Analysis of a Defective Product from the Manufacturer to the Consumer, by C. J. Abraham,
      NY State Trial Lawyers Assoc., ibid.
13.   Product Liability & the Expert's Roll, C. J. Abraham & F. L. Ryder, NY State Trial Lawyers Assoc.
14.   The Importance of Discovery in Handling Cases Prior to the Deposition, by C. J. Abraham, John
      Jay College of Criminal Justice, NYC, March 27, 1979.
15.   An Overview of Ford Transmissions from 1971-1979, by C. J. Abraham presented at the DOT's
      public proceeding, Aug. 21, 1980, on Initial Determination of a Safety Related Defect in Ford
      Vehicles with C-3, C-4, C-6, FMX and Jatco Transmissions, (NHTSA Proceedings).
16.   Products Liability Aspects of Asbestos, presented to the Toxic Tort Section of the American
      Trial Lawyers Association, Hilton Head, SC, October 1981.
17.   Flammable Fabrics - A Critique, presented to NY State Trial Lawyers Association., October 23,
      1982.
18.   Explosion Accidents, by C. J. Abraham, ibid.
19.   Labeling Liability in the Toxic Tort Case, by C. J. Abraham, et al., 1983 Annual Convention,
      Assoc. of Trial Lawyers of America, July 15-22, 1983, Washington, DC; Trial Lawyers Quart.,
      Vol. 15, No. 4, 1983, NY State Trial Lawyers Assoc., pp.19-35; presented 5th Int'l Conf. on Toxic
      Products, San Francisco, CA, June 4, 1984.
20.   Foreseeable Fire Hazards in Mobile Home Construction, C. J. Abraham, et al., Proc. 5th
      California Conf. on Product Toxicity, Vol. 5, 1984, pp. 68-72; presented to the 9th Int'l Conf. on
      Fire Safety, San Francisco, CA, January 17, 1984.
21.   Systems Safety Approach Relating to Fire Hazards in Mobile Homes, C. J. Abraham, Joint
      Meeting - Systems Safety Society and American Society of Safety Engineers, East Meadow, NY
      February 9, 1984.
22.   Labeling Liability Standards and Household Products, C. J. Abraham, Joint Meeting-Systems
      Safety Society and American Society of Safety Engineers, East Meadow, NY, 2/9/84.
23.   Warnings with Respect to Swimming Pools and Sports Equipment: Are They Effective? C. J.
      Abraham, et al, NYS Trial Lawyers Assoc., NY, March 10, 1984.
24.   Household Products - Drain Cleaners, C. J. Abraham, Product Defect Handbook, Lawyers
      Cooperative Publishing Company, Rochester, NY 1984.
25.   Controlling Fires in Buildings and Products, C. J. Abraham, et al., 10th Int'l Conf. on Fire Safety,
      San Francisco, CA, 1985. (Paper presented by C. J. Abraham)
26.   Product Toxicity - Warnings and Instructions, by C. J. Abraham, et al., Proc. 5th California Conf.
      on Product Toxicity, Vol. 5, 1985, pp. 25-48.
27.   Fire Safety Aspects of Battery Explosions, C. J. Abraham, et al., 11th Int'l Conf. on Fire Safety,
      1986 (San Francisco, CA).
28.   Drain Cleaners - Warnings, C. J. Abraham, et al., Product Defect Handbook, Lawyers
      Cooperative Publishing Company, Rochester, NY, May, 1986.
29.   Methylene Chloride: Toxicology, Detection and Tort Experience, C. J. Abraham, et al., 2nd
      Conference on Current Concerns on Toxicology, October 6-7, 1986 (San Francisco, CA.
30.   Analysis of Standards and Testing of Fireman's Protective Clothing, C. J. Abraham, et al., 2nd
      Int'l Symposium on Performance of Protective Clothing sponsored by ASTM Committee F-23,
      American Industrial Hygiene Assoc., and the Royal Institute of Technology, Stockholm,
      Sweden. Jan. 1987, Tampa, FL.
31.   State-of-the-Art Technology of Firemen's Protective Clothing, C. J. Abraham, et al., 12th
      International Conference on Fire Safety, January, 1987 (San Francisco, CA).


                                                                                                       24
      Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 13 of 18



32. Liabilities in Sports and Recreational Accidents, C. J. Abraham, et al., Trial Lawyers Association
      of Metropolitan Washington, DC, April 7, 1987.
33.   Assumption of Risk - Hockey Injuries, C. J. Abraham, et al., ASTM Symposium on SAFETY IN ICE
      HOCKEY, October 27, 1987 (Montreal, Canada); published in Safety in Ice Hockey, pp. 44-51,
      ASTM Publication Code Number (PCN) 04-01050-47, September, 1989.
34.   The Forensic Implications of a Gasoline Spill Caused by a Leaking Underground Storage Tank,
      C. J. Abraham, et al., Int. Assoc. of Forensic Sciences, 11th Meeting, Aug. 2-7, 1987,
      (Vancouver, BC, Canada).
35.   Mannequin Simulation Studies in the Flammability Evaluation of Garments, C. J. Abraham, et
      al. 13th Int'l Conference on Fire Safety, January 11-15, 1988 (San Francisco, CA).
36.   A Protective Shield for Prevention of Battery Explosion Injuries, C. J. Abraham, et al., 13th
      International Conference on Fire Safety, January 11-15, 1988 (San Francisco, CA).
37.   Battery Explosions - Cause and a Solution, C. J. Abraham, Presented to U.S. DOT National
      Highway Traffic Safety Administration, Washington, DC, February 19, 1988.
38.   Automotive Battery Explosions-A Solution, C. J. Abraham, et al., SAFE Symposium, Las Vegas,
      December, 1988.
39.   Methods of Controlling Lead-Acid Battery Explosions C.J. Abraham, International Conference
      on Fire Safety, 1988 San Francisco, CA
40.   Design Criteria for Footwear and Functional Testing on Artificial and Natural Surfaces, C. J.
      Abraham, et al., ASTM Symposium on The Characteristics and Safety of Playing Surfaces
      (Artificial & Natural) for Field Sports, Phoenix, AZ, Dec. 6, 1988. ASTM STP1073 Publication,
      1990.
41.   Analysis of Standards and Testing for Firemen's Protective Clothing, C. J. Abraham, et al.,
      Performance of Protective Clothing-Second Symposium, ASTM Pub. Code 04-989000-55, p.
      422- 439.
42.   Standards and Flammability Characteristics of Blankets and Sheets, C. J. Abraham, et al., 14th
      International Conference on Fire Safety, Jan. 9-11, 1989, San Francisco, CA.
43.   Automobile Battery Explosions: A New Standard of Care, C. J. Abraham, et al., 46th Annual
      Belli Seminar, July 15, 1989, Boston, MA (The Melvin Belli Society).
44.   Development of the International Standard for Aircraft Batteries, C. J. Abraham, et al., 1989
      SAFE Symposium, New Orleans, LA, December 5-8, 1989.
45.   A New Standard of Care for Wearing Apparel, Blankets and Sheets, C. J. Abraham, et al., 15th
      International Conference on Fire Safety, January 8-10, 1990, San Francisco, CA.
46.   Tracking the Source of a Gasoline Storage Tank Leak, C. J. Abraham, et al., The Society of
      Forensic Toxicologists, Huntington, NY, September 11-15, 1990.
47.   Automotive Battery Explosions: A Solution, C. J. Abraham, Adelphi University Chemistry
      Faculty, Garden City, New York, October 1, 1990.
48.   Flammable Fabrics: Populations at Risk - A Solution, C. J. Abraham, et al., Conference on Fire
      Safety and Thermal Insulation, Nov. 5-6, 1990, St. Petersburg, FL.
49.   Flammable Fabrics: New Standards of Care for Populations at Risk, C. J. Abraham, et al.,
      Textile Institute World Conference, Dundee, Scotland, November 19-22, 1990.
50.   Flammable Fabrics: New Standards for Populations at Risk, C. J. Abraham, et al., Trial Lawyers
      Quarterly, Fall 1990, Vol. 21, No. 1.
51.   Toxic Exposures in Industry: A Case Study, C. J. Abraham. American Chemical Society, Hofstra
      University, Hempstead, NY, December 6, 1990.
52.   Flame Retardancy Technology and Standards for Wearing Apparel - A Time for Upgrading, C. J.
      Abraham, Conference on Recent Advances in Flame Retardancy of Polymeric Materials,
      Stanford, CT, May 14-16, 1991.

                                                                                                    25
      Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 14 of 18



53. Technical Investigations for the Claims Adjustor, C. J. Abraham, Akron Claims Assoc, Akron,
      OH, February 12, 1992.
54.   A Critique of Ice Hockey Equipment and Facilities, C. J. Abraham and J. P. Doolan, 2nd
      International Symposium on Safety in Ice Hockey sponsored by ASTM Committee FO8 on
      Sports Equipment & Facilities, F.08.15 on Ice Hockey and The Hockey Equipment Certification
      Council, Pittsburgh, PA, May 20-21, 1992.
55.   Battery Explosions - Status and Solutions, C. J. Abraham, International Electronics Council,
      56th IEC General Meeting, September 29, 1992, World Trade Center, Rotterdam, The
      Netherlands.
56.   Protection of The Manufacturer, Or Protection of The Consumer, C. J. Abraham, 5th Fire Safety
      Conference, Clarion Plaza Hotel, Orlando, FL, Feb. 15-17, 1993 (Session Chairman: Fire Risk
      Assessment/Training).
57.   The Flammable Fabrics Act: An Unreasonably Dangerous Act, C. J. Abraham, Standards
      Engineering, May/June, 1993, pp. 1 & 3-7 (Presented at the Belli Seminar, July 31, 1993, San
      Francisco, CA).
58.   Death in The Campgrounds, A Forensic Investigation, C. J. Abraham, et al., Canadian Society of
      Forensic Science and the Association of Official Analytical Chemists (Mid-Canada Regional
      Section), Winnipeg, Manitoba, September 8-11, 1993.
59.   The Forensic Investigations of Death in The Campgrounds, C. J. Abraham, S.O.F.T/C.A.T. 1993
      Joint Meeting, Phoenix, Arizona, October 10-16, 1993.
60.   The Flammable Fabrics Act: An Unreasonably Dangerous Act, C. J. Abraham, Trial Lawyers
      Quarterly, Vol. 23, No. 4, Summer 1993.
61.   Tent Design-The Hidden Dangers, C. J. Abraham, et al., 6th Fire Safety Conf./Exhibition,
      Orlando, FL, Feb 14-16, 1994. (Session III Chairman, Fire Risk Assessment/Training).
62.   Tent Design- The Hidden Dangers, C. J. Abraham, et al., 1994 Annual BCC Conference, Recent
      Advances in Flame Retardancy of Polymeric Materials, Stamford, Connecticut, May 24-26,
      1994.
63.   Linseed Oil - A Hazardous but Necessary Ingredient? C. J. Abraham, et al, 1994 Annual BCC
      Conference, Stamford, Connecticut, May 24-26, 1994.
64.   Chemical Safety and the Law, C. J. Abraham, American Chemical Society (Long Island
      Subsection), Hofstra University, Hempstead, New York, March 9, 1995.
65.   Recommended Design Factors for The Ideal Sports Sneaker, C. J. Abraham, et al., Conference
      on Textiles in Sports and Sportswear, The University of Huddersfield, Queensgate,
      Huddersfield, Great Britain, April 10-11, 1995.
66.   Tent Fabric - Design Defects and Recommended Solutions, C. J. Abraham, et al., Conference on
      Textiles in Sports and Sportswear, The University of Huddersfield, Queensgate, Huddersfield,
      Great Britain, April 10-11, 1995.
67.   A Solution to Spontaneous Combustion in Linseed Oil Formulations, C. J. Abraham,
      International Conference on Fire Retardant Polymers, 5th European Conference, University of
      Salford, Salford, England, Sept. 4-7, 1995.
68.   A Solution to Spontaneous Combustion in Linseed Oil Formulations: C. J. Abraham, Adelphi
      University, Department of Chemistry, Garden City, New York, October 19, 1995.
69.   A Solution to Spontaneous Combustion in Linseed Oil Formulations, C. J. Abraham, Polymer
      Degradation and Stability, Elsevier Applied Science, Vol. 54, 1996.
70.   The Flammable Fabrics Act: Legal and Technical Analysis, C. J. Abraham, Hispanic National Bar
      Association 1996 Convention, Miami, Florida, October 3-5, 1996.




                                                                                                  26
      Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 15 of 18



71. A Viable Product vs. The Legal System, C. J. Abraham, Safety in Ice Hockey, Third International
      Symposium, sponsored by ASTM and supported by HECC and USA Hockey, May 4-5, 1997, St.
      Louis, Missouri, Session Chairman of Session VII, May 5, 1997.
72.   A Viable Product vs. The Legal System, C. J. Abraham, Connecticut Bar Association, New
      Haven, Connecticut, May 15, 1997. (presentation)
73.   Enhancing the Flame Retardancy of Natural and Natural-Polymer Fibers, C. J. Abraham, World
      Textile Congress on Natural and Natural Polymer Fibers, The University of Huddersfield,
      Huddersfield, England, July 9-11, 1997.
74.   A Solution to Prevent Spontaneous Combustion in Linseed Oil Formulations; C. J. Abraham,
      6th European Meeting on Fire Retardancy of Polymeric Material, Lille, France, Sept. 24-26,
      1997.
75.   Reduced Flammability Fibers, C. J. Abraham, World Textile Congress on Industrial, Technical &
      High-Performance Textiles, The University of Huddersfield, Huddersfield, England, July 15 &
      16,1998.
76.   Reduced Flammability Fibers, C. J. Abraham, Seventh International Symposium on
      Performance of Protective Clothing Issues and Priorities for the 21st Century, June 28-30,
      1999, Seattle, WA.
77.   A Viable Product vs. The Legal System, C. J. Abraham, Trial Lawyer's Quarterly, 2001
78.   Site Monitoring, C. J. Abraham, Emergency Preparedness and Response, Educational Program
      Innovations Center, Toronto, Canada, February 6, 2001 (presentation).
79.   Hazard Communication-Manufacturer, Importer, Distributor, Employer and Employee, C. J.
      Abraham, Emergency Preparedness and Response, Educational Program Innovations Center,
      Toronto, Canada, February 6, 2001(presentation).
80.   Characteristics of Hazardous Materials, C. J. Abraham, Storage and Handling of Hazardous
      Materials, Educational Program Innovations Center, Toronto, Canada, March 20, 2001.
81.   Fire Protection, C. J. Abraham, Storage and Handling of Hazardous Materials, Educational
      Program Innovations Center, Toronto, Canada, March 21, 2001
82.   A New Standard of Care in Absorbing and Dissipating Forces, C. J. Abraham, Fourth
      International Symposium on Safety in Ice Hockey, May 5-6, 2002, Pittsburgh, Pennsylvania.
83.   Correcting the Flaws in The Flammability Testing of Woven and Knitted Apparels, C. J.
      Abraham and Sanjeev Gandhi, International Conference on Textiles, Manchester, England,
      October 5-6. 2002.
84.   Correcting the Flaws in The Flammability Testing of Textiles, C. J. Abraham and Sanjeev
      Gandhi, The 3rd International Conference on Safety & Protective Fabrics, Charlotte
      Convention Center, Charlotte, N.C., Oct. 23-24, 2002.
85.   Environmental Forensic Techniques - The Investigator/Scientist - An Overview, Abraham, C. J.,
      Conference on Environmental Litigation: Advanced Forensics and Legal Strategies, EPIC
      Educational Program Innovations Center, Toronto, Canada, Nov. 19-20, 2002.
86.   Product Safety-Product Liability and Torts, C. J. Abraham, Glasgow School of Law, Glasgow,
      Scotland, March 16, 2004.
87.   Reducing the Impact Force on Hockey Helmets, C. J. Abraham, Safety & Protective Committee,
      USA Hockey 2005 Annual Congress, Miami, FL, January 19, 2005.
88.   Subdural Hematoma and the Sport of Hockey: A Case Study, C. J. Abraham, Safety &
      Protective Committee, USA Hockey 2006 Annual Congress, Miami, FL, January 20, 2006.
89.   Risk Analysis in Product Design, Columbia University, School of Engineering, New York, March
      31, 2009; C. J. Abraham
90.   Risk Analysis of Horizontal Ladders Above Another Playground Activity, ASTM, Tampa, Florida,
      January 29, 2008.

                                                                                                 27
   Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 16 of 18



91. The Design Criteria for a Safe Design of Products, Columbia University, Department of
    Mechanical Engineering, (Seniors & Masters Class), NYC, February 12, 2008.
92. Risk Analysis in Product Design, Columbia University, Department of Mechanical Engineering,
    New York, March 31, 2009; C. J. Abraham
93. Points of Law Associated with Mechanical Engineering and Designing Products, C. J. Abraham,
    Columbia University School of Mechanical Engineering, November 3, 2009
94. Your Body Is Nothing Without A Brain, C. J. Abraham, Forensic Examiner, Spring Issue, 2011,
    pp. 109-113.
95. Mechanical Engineering: The Product & The Law, C. J. Abraham, Columbia University School of
    Engineering, Department of Mechanical Engineering, March 24, 2011 (Seminar)
96. Concussions, Head Injuries and the Textile Industry, C. J. Abraham, The Textile Institute in
    Manchester, UK, November 30, 2011 (International Conference)
97. Concussions and Head Injuries in Soccer, C. J. Abraham. Testimony before the Senate and
    Congressional Representatives of the Commonwealth of Massachusetts, Committee on
    Education
98. Concussions and Head Injuries - interview on Mind Games Radio in St. Louis, Missouri on
    November 5, 2011.
99. Concussions, Head Injuries and The Textile Industry, C. J. Abraham, The Textile Institute,
    Managing Innovation in Textiles, Manchester, United Kingdom on November 30, 2011.
100. US Youth Soccer Workshop, February 16-18, 2012, at the Hynes Convention Center in Boston,
    Mass. Head Injuries and Concussions
101. Propellant Systems for Household Spray Products, C. J. Abraham, American Institute of
    Chemical Engineers, Houston Texas, April 2, 2012.
102. Sub-Concussive Head Impacts in Soccer and a Method for Significantly Reducing and
    Dissipating Those      Forces, Abraham, C. J. and Abraham, S. R., presented at the ASTM
    International Symposium on the Mechanism of Concussion in Sports, November 13, 2012,
    Atlanta, Georgia.
103. Sub-Concussive and Concussive Head Impacts in Soccer and a Method for Significantly
    Absorbing, Reducing and Dissipating Those Forces, C. J. Abraham, Expo Soccer, Montreal,
    Canada, March 31, 2013.
104.Concussive and Sub-Concussive Brain Injuries in Soccer, C. J. Abraham, 2013 Soccer Expo, Lake
    Tahoe, Nevada, April 12, 2013
105. Facts, Myths and Misconceptions in Concussive and Sub-Concussive Brain Injuries, C. J.
    Abraham, Lake Tahoe, Nevada, April 13, 2013
106. Failure Analysis of a PVC Bottle Containing a Fire Starter Gel Designed for Wood and Wood
    Pellet Stoves, C. J. Abraham, Columbia University School of Engineering, Department of
    Mechanical Engineering, October 15, 2013 (Graduating Senior Seminar).
107.Structural Forensic Engineering: Using Forensic Engineering Information in Litigation, C. J.
    Abraham, HalfMoon Education, Nashville, TN January 22, 2014
108.Structural Forensic Engineering: Understanding the Forensic Engineering Process, C. J.
    Abraham, HalfMoon Education, Nashville, TN January 22, 2014
109. Determining the Liability of a Fire-Starting Product, C.J. Abraham, 2014 AIChE Spring Meeting,
    New Orleans, LA, April 1, 2014
110. Total Fog Release Chemical Products: The Hidden Dangers and Enhanced Risks, C.J. Abraham,
    AIHce (American Industrial Hygiene - Conference and Exposition) 2014, San Antonio, TX June
    5, 2014
111. A Brief Outline of Tort Law and the Mechanical Engineer, C.J. Abraham, The City Univ. of New
    York, (CUNY), Department of Mechanical Engineering, New York, October 21, 2014

                                                                                                 28
   Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 17 of 18



112.A Brief Outline of Tort Law and the Mechanical Engineer, C.J. Abraham, Columbia University,
    Department of Mechanical Engineering, New York, October 23, 2014
113.The Mechanical Engineer & Consumer Product Design Safety Requirements & The Law, C.J.
    Abraham, Columbia University, Department of Mechanical Engineering, two-hour seminar for
    all of the graduating seniors in mechanical engineering, New York, NY, November 5, 2015.
114.The Mechanical Engineer & Consumer Product Design Safety Requirements & The Law, C.J.
    Abraham, City College of New York (CUNY), Department of Mechanical Engineering, two-hour
    seminar for all of the graduating seniors in mechanical engineering, New York, NY, November
    12, 2015.
115.University of the Pacific presentations to faculty and graduate students in (a) Chemistry &
    Chemical Engineering, (b) Coaching Sports & Recreational Activities (c) Challenged,
    handicapped activities and learning (e) Opportunities by applying various aspects of learning
    through experience, education and work ethic. (f)Entrepreneurial endeavors, C.J. Abraham,
    February 9 & 10, 2016.
116.Chemistry & Alternative Career Opportunities, C.J. Abraham, 44th ACS Middle Atlantic
    Regional Meeting the College of St. Vincent, Riverdale, New York, June 10, 2016 (2-hour
    presentation)
117.Brain Injuries in Recreational & Competitive Basketball, C. J. Abraham, 125th AAU National
    Convention in San Antonio, Texas, October 13, 2016
118.The Mechanical Engineer & Product Design Safety, Risk Analysis & The Law, C.J. Abraham,
    Manhattan College School of Engineering, October 18, 2016
119.Product Designs, Risk Analysis & Standards, The Legal Responsibilities of Mechanical
    Engineers, C.J. Abraham, Columbia University, Department of Mechanical Engineering,
    November 10, 2016
120.The Law & Mechanical Engineering Responsibilities, C.J. Abraham, Manhattan College
    Department of Mechanical Engineering, January 24, 2017
121.The Law & Mechanical Engineering Responsibilities, C.J. Abraham, Columbia University
    Department of Mechanical Engineering, January 26, 2017
122.Engineering Designs & The Mechanical Engineer: Responsibilities of the Engineer in the Design
    of Products for Consumer and Industrial Applications, C.J. Abraham, Manhattan College
    Department of Mechanical Engineering, October 17, 2017
123.Industrial Accidents, Types and Causes Integrating Mechanical Engineering and The Law, C.J.
    Abraham, Columbia University, Department of Mechanical Engineering, October 19, 2017
124.Engineering Designs & The Mechanical Engineer: Responsibilities of the Engineer in the Design
    of Products for Consumer and Industrial Applications, Columbia University, Department of
    Mechanical Engineering, September 28, 2017
125.The Most Common Indoor Volleyball Injuries and the Non-delegable Responsibilities of
    Coaches, Schools and Leagues with Reference to the Safety and Welfare of Players, C. J.
    Abraham, 2017 American Volleyball Coaches Association, Kansas City, Kansas, December 16,
    2017
126.Engineering Designs & The Mechanical Engineer (Part I): Responsibilities of the Engineer
    Involved in the Design of Products for Consumer and Industrial Applications, C. J. Abraham,
    Columbia University, Department of Mechanical October 11,2018
127.Engineering Responsibilities & The Mechanical Engineer (Part II): Responsibilities of the
    Engineer Involved in the Design of Products for Consumer and Industrial Applications, C. J.
    Abraham, Columbia University, Department of Mechanical Engineering, October 23, 2018
128.The Kaprun Ski Train-A Disaster Waiting to Happen, C.J. Abraham, National Academy of
    Forensic Engineers (NAFE), Orlando Florida, January 5, 2019

                                                                                               29
        Case 1:19-cv-01410-ELH Document 92-3 Filed 08/27/20 Page 18 of 18



    129.Sub-concussive and Concussive Brain Injuries in Soccer, C.J. Abraham, Dublin Soccer League
        Coaches, Dublin California, July 22, 2019
    130.Product Designs, The Mechanical Engineer & The Law, by C. J. Abraham, Columbia University,
        Department of Mechanical Engineering – October 15, 2019
    131.Risk Analysis of Products, the Law and the Mechanical Engineer, by C. J. Abraham, Columbia
        University, Department of Mechanical Engineering – October 29, 2019

                                                Dr. C.J. Abraham
                                         PhD, JD, PE, DPE, CPC, FRSC, DEE, IH
                                           FTI, BCFE, DCEE, CChE, CChem


Dr. Abraham is a licensed P.E. and a Senior Member and a Diplomat in The National Academy of Forensic
Engineers. Over the last 45 years, C. J. Abraham has created warnings and instructions for many products
and protocols applied and used worldwide. He has consulted to major news channels, NHTSA, OSHA,
NIOSH, State of California (CaITrans), Microsoft, New York Transit, Queensborough Bridge Authority,
Department of Agriculture, the Federal Government, office of the United States Attorney, State Attorney
General's Offices, and municipalities throughout the United States, Canada and Europe in a variety of
technical areas.


Dr. Abraham is also the author of over 120 publications and presentations. His current interests are in the
areas of head and brain protection in sports and recreation and personal injury accidents and litigations. In
addition, he is also involved in the reconstruction of all types of
sports injuries in a large variety of recreational and sports
activities, amusement parks, sports facilities, as well as
accidents involving a variety of products and vehicles. His
background may be found at www.scientificadvisory.com. He
has also invented and commercialized many products.


In the past, Dr. Abraham was a United States representative to
the International Standards
Organization (ISO), a member of the Executive Board of the Hockey Equipment Certification
Council (HECC), a member of the Safety and Protective Equipment of USA Hockey. He has also been an
active member of the American Society of Testing and Materials (ASTM) from 1964 to the
present time participating in the creation of safety standards for all types of recreational activities, sports
and a variety of products. He is also a Diplomat in Sports and Recreation. As a result of Dr. Abraham's
involvement in personal injury and litigation cases, many products, including recreational and sports
activities, have been made safer.




                                                                                                                  30
